PER CURIAM.
By suggestion for a writ of prohibition this Court is asked to review a certain proceeding in the Criminal Court of Record of Dade County, Florida, wherein Petitioner is a defendant in a criminal prosecution by the State of Florida.
It is our conclusion that the suggestion be denied on authority of State ex rel. Farber, Petitioner v. Williams, as one of the Judges of the Criminal Court of Record of Dade County, Florida, Respondent, Fla., 183 So.2d 537, opinion filed February 23, 1966.
THORNAL, C. J., and THOMAS, O’CONNELL, CALDWELL and ERVIN, JJ., concur.